                    Case 3:20-cr-00046-BAJ-SDJ          Document 35      12/29/20 Page 1 of 2




                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA


                UNITED STATES OF AMERICA                                        CRIMINAL ACTION

                VERSUS

                CLARENCE OMERR GREEN                                         NO. 20-00046-BAJ-SDJ

                                                     ORDER

                  Considering the Government’s Motion to Dismiss the Indictment (Doc. 34),

                  IT IS ORDERED that leave is GRANTED and the Indictment in Criminal

          Number 20-00046-BAJ-SDJ is DISMISSED WITH PREJUDICE. 1


          1 The Government cites a “reevaluation” of the evidence as justification for its Motion to
          Dismiss. (Doc. 34 at 1). The Court cannot know the Government’s misgivings, but pauses
          briefly to elaborate its own. As reflected in the video evidence submitted in support of
          Defendant’s Motion to Suppress (Doc. 12), the state agents in this case demonstrated a
          serious and wanton disregard for Defendant’s constitutional rights, first by initiating a traffic
          stop on the thinnest of pretext, and then by haphazardly invading Defendant’s home
          (weapons drawn) to conduct an unjustified, warrantless search. Such an intrusion, in abject
          violation of the protections afforded by the Fourth Amendment of the United States
          Constitution, which protects citizens against unwarranted governmental intrusions in their
          homes, may justifiably be considered to be a trespass subject to prosecution under La. R.S.
          14:63. At the suppression hearing (Doc. 25), the responding officer gave multiple conflicting
          accounts when describing the circumstances leading up to Defendant’s traffic stop, and failed
          to offer a satisfactory explanation for why the police reports in this investigation were revised
          nearly one dozen times in the months following Defendant’s arrest. The officer’s testimony
          was troubling at best, and the Court was prepared to make a credibility determination to
          accompany its order on Defendant’s Motion to Suppress.
                  The point is mooted by the Government’s Motion. Still, however, Defendant has spent
          five months in custody as a result of the Government’s actions. As such, it is appropriate to
          remind the Government—and its representative, the United States Attorney—of its
          paramount obligation to seek and serve justice, not convictions. Berger v. United States, 295
          U.S. 78, 88 (1935) (“The United States Attorney is the representative not of an ordinary party
          to a controversy, but of a sovereignty whose obligation to govern impartially is as compelling
          as its obligation to govern at all; and whose interest, therefore, in a criminal prosecution is
          not that it shall win a case, but that justice shall be done.”). In the Court’s view, this case is
          emblematic of precisely the type of “foul” blows universally condemned by our jurisprudence.
          See id. Nonetheless, the Court commends the Government for its appropriate reevaluation of
          the facts and evidence in this case, as it is obligated to do at all stages of every federal
                                                          1


USM-Certified
        Case 3:20-cr-00046-BAJ-SDJ      Document 35   12/29/20 Page 2 of 2




      IT IS FURTHER ORDERED that Defendant shall be immediately released

from the custody of the U.S. Marshal.



                           Baton Rouge, Louisiana, this 29th day of December, 2020



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




prosecution.
                                          2
